DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 17 is objected to because it includes a reference character which is not enclosed within parentheses.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8, 9, and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the chassis (10)" in its second to last line, as opposed to "the at least one chassis (10)." There is insufficient antecedent basis for this limitation in the claim. Consistent terminology should be used. Additionally, claims 2-6, 8, 9, 11, 12, and 19 are rejected because they depend from claim 1, and thus are also indefinite.
Claim 1 recites the limitation "the running wheel (11)" in its second to last line. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the chassis frame (12)" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the chassis frame (12)" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the chassis frame (12)," in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the chassis (10)" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the chassis frame (12)" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the chassis (10)" (twice) in lines 3 and 4. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, it is unclear which element (i.e. the "at least one crosspiece," "the segments," or "the chassis") is the one "that connects the segments of the additional soil cultivation implement (6) and the chassis (10) to each other at least indirectly." Therefore, claim 11 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 13 recites the limitation "the running wheel" in its last line. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the one running wheel" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the central beams (20)" in the last line of labeled p. 6. There is insufficient antecedent basis for this limitation in the claim. Additionally, claims 16-18 are rejected because they depend from claim 15, and thus are also indefinite.
Claim 17 recites the limitation "the external beams" (twice) in lines 1-2 and 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the central beams (20)" in line 2. There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 18, it is unclear what part or element of the apparatus is not "directly connected" to a hydraulic or other actuator. Therefore, claim 18 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 18 recites the limitation "the running wheel" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the articulation point (13)" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the chassis" (three times) in line 3-4, 5, and 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the running wheel (11)" in line 4. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meiners (US 3,811,387) in view of Zumbahlen (US 4,048,929).

With respect to claim 1, Meiners discloses a soil cultivation implement comprising connections configured for attachment to a lifting device of a towing vehicle (10), the soil 
	the soil cultivation implement including a base frame (including 118, 122, 126, and 128 of 82) and soil cultivation tools (including 116 of 82) arranged on the base frame,
an additional soil cultivation implement (including structure of 114 excluding tools 116) and additional soil cultivation tools (116 of 114) arranged on the additional soil cultivation implement, the additional soil cultivation implement being rotatable (about 126) with respect to the base frame, the additional soil cultivation implement being adapted to be lifted with the base frame by articulation points (such as by those defined by 32 and 34 or defined by 126),
wherein the base frame, which along with other components as noted above, comprises cross beams (14, 26, 28) and external and central longitudinal beams (18, 20, 22, 24), wherein the soil cultivation tools (including 116 of 82) are fixed on the cross beams (14) in one or more rows positioned adjacent to one another, and wherein the additional soil cultivation implement (including structure of 114) has an additional frame with side arms (including 118, 128 of 114) connected to articulation points (such as defined by 126), the additional frame being rotatable and height adjustable with respect the base frame, and being fastened with (via 16) the external longitudinal beams (18, 20) of the base frame,
at least one chassis having at least one running wheel (38) and at least one chassis frame (including 62, 63) connected to the base frame through at least one articulation point,

	the chassis (including 62, 63) being connected with the additional soil cultivation implement (including structure of 114) with at least one connection element (including 67),
	wherein in a raised position of the soil cultivation implement with respect to the towing vehicle (10) the at least one connection element (including 67) is adapted for transmitting a part of the weight of the additional soil cultivation implement (including structure of 114) to the at least one chassis (including 62, 63) and the at least one running wheel moving towards the ground, and in a lowered position of the soil cultivation implement the additional soil cultivation implement is lowered to the ground and thereby a part of the weight of the chassis (including 62, 63) and the running wheel is supported on the additional soil cultivation implement (including structure of 114) being in contact with the ground.

Meiners does not explicitly disclose the additional soil cultivation tools being rolling soil compaction cultivation tools. Zumbahlen discloses a soil cultivation implement including a base frame (including 11, 12, 14), soil cultivation tools (including 40) arranged on the base frame, an additional frame (including 80, 82), and additional rolling soil compaction cultivation tools (including 72) arranged on the additional frame, wherein the additional frame has side arms (80) connected to articulation points (at 82) on external longitudinal beams (11).

Meiners and Zumbahlen are analogous because they both disclose towed ground working implements having rear running wheels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the implement of Meiners with the rolling tool means as taught by Zumbahlen in order to flatten the ground and obtain good results (as set forth by Zumbahlen in col. 3, lines 1-27).

With respect to claim 2, Meiners discloses the connection element (including 67) being positioned between the additional soil cultivation implement (including structure of 114) and the chassis frame (including 62, 63).

With respect to claim 3, Meiners discloses the connection element (including 67) being a weight transmission coupler (as it transmits weight to and from the chassis).

With respect to claim 4, Meiners discloses the base frame (including 118, 122, 126, and 128 of 82), the additional soil cultivation implement (including structure of 114), the chassis frame (including 62, 63) and the connection element (including 67) form a quadruple link coupler.

With respect to claim 5, Meiners discloses the connection element having a bracket (including 67) connected to the additional soil cultivation implement (including structure of 114) and a bracket (including 54) connected to the chassis frame (including 62, 63), whereby the two brackets are connected to one another by at least one connector (including pin joint means seen in Fig. 3).

With respect to claim 6, the at least one running wheel (38) of Meiners is movable into a lowered position and a raised position.

With respect to claim 8, Meiners discloses means (including 132) being provided to limit the mobility of the additional soil cultivation implement (including 114) that are designed to be adjustable in one or more working directions by external power.

With respect to claim 9, Meiners discloses the chassis frame (including 62, 63) being designed as a single arm (designed to act together as a singular arm).

With respect to claim 11, Meiners discloses the additional soil cultivation implement (including 114) has of several segments, whereby at least one additional crosspiece (126) is connected to the segments that connects the segments of the additional soil cultivation implement and the chassis to each other at least indirectly.

With respect to claim 12, Meiners discloses an additional carrier vehicle (10), which is equipped with a lifting device.

With respect to claim 19, Meiners discloses soil cultivation implement connected to a lifting device of a towing vehicle (10). The above combination capable of being lifted by such a lifting device such that it lifts the frame and raises the articulation point, thereby raising a front of the chassis and lowering the running wheel to the ground and supporting a portion of the implement, without any device directly connected to the chassis for separately raising and lowering the chassis. It is noted that claim 19 is directed towards an intended use of the soil cultivation implement with a lifting device of a towing vehicle, and that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 1-6, 8, 9, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zumbahlen in view of Cayton (US 3,336,049).

With respect to claim 1, Zumbahlen discloses a soil cultivation implement comprising connections configured for attachment (via 20) to a towing vehicle, the soil cultivation implement adapted for being connected through coupling points (of 26) on the soil cultivation implement,
the soil cultivation implement including a base frame (including 11, 12, 14, 16, 66, 84) and soil cultivation tools (including 40) arranged on the base frame,
an additional soil cultivation implement (including 80) and additional rolling soil compaction cultivation tools (including 72) arranged on the additional soil cultivation implement, the additional soil cultivation implement being rotatable (about 82) with respect to the base frame, the additional soil cultivation implement being adapted to be lifted with the base frame by articulation points (via 82),
wherein the base frame, which along with other components as noted above, comprises cross beams (including 12, 14) and external and central longitudinal beams (11) wherein the soil cultivation tools (including 40) are fixed on the cross beams in one or more rows positioned adjacent to one another (see Fig. 2), and wherein the additional soil cultivation implement has an additional frame with side arms (including 80) connected to articulation points (at 82) on the external longitudinal beams (11), the additional frame being rotatable and height adjustable with respect the base frame, and being fastened with the external longitudinal beams of the base frame,
at least one chassis having at least one running wheel (32) and at least one chassis frame (including 34) connected to the base frame through at least one articulation point (defined by 30),
wherein in a lowered position the soil cultivation tools (including 40) and the additional soil cultivation implement (including 80) are in operative connection with the ground and in a raised position are lifted above the ground (see col. 5, lines 4-14),
the chassis (including 34) being connected with the additional soil cultivation implement (including 80) with at least one connection element (including 88),
wherein in a raised position of the soil cultivation implement with respect to the towing vehicle the at least one connection element (including 88) is adapted for transmitting a part of the weight of the additional soil cultivation implement (including 80) to the at least one chassis (including 34) and the at least one running wheel (32) moving towards the ground, and in a lowered position of the soil cultivation implement the additional soil cultivation implement is lowered to the ground and thereby a part of the weight of the chassis (including 34) and the running wheel (32) is supported on the additional soil cultivation implement (including 80) being in contact with the ground.

Additionally, it is noted that the chassis being "directly connected" to the additional soil cultivation implement (or a similar limitation) is not set forth. The claim language is given its broadest reasonable interpretation in light of the specification, and in doing so, Zumbahlen is considered to meet the claim limitations of claim 1 (as set forth above) by teaching the chassis being operably connected to the additional soil cultivation implement. Further, it is also noted that Applicant recites an "operative connection" in claim 1 and elements being "directly connected" in claims 18 and 19.

Zumbahlen does not explicitly disclose attachment to a lifting device of a towing vehicle and connection to the lifting device through coupling points (i.e. a three point hitch coupling). Cayton discloses an apparatus comprising:
a soil cultivation implement having a base frame (including 34),
a chassis frame (including 46) connected to rear end of the base frame, the chassis frame having front and rear ends,
pin joints (at 48 and on 70) connecting the front end of the chassis frame to the rear end of the base frame,
at least one running wheel (11) connected to a rear end of the chassis frame,
a three point coupling (seen in Fig. 1) rigidly connected to the front of the base frame, the three point coupling having lower coupling points being configured for attaching to tractor towing bars (20), the three point coupling having an upper coupling extending upward from the base frame and a coupling point connected near an upper end of the upper coupling (for attaching to 24),
connectors (including 53) extending between additional soil cultivation implement structure (including rearmost 36) and the chassis frame,
whereby when the upper coupling point is pulled toward a tractor the base frame rotates upward around the lower coupling points, lifting soil cultivation tools (on forward 36s) from the ground, lifting the additional soil cultivation implement structure and moving the rearward end of the chassis frame and the at least one running wheel downward for partially supporting the soil cultivation implement on the running wheel (shown by broken lines in Fig. 1).

Zumbahlen and Cayton are analogous because they both disclose towed ground working implements having rear running wheels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Zumbahlen with the coupling means as taught by Cayton in order to transfer more of the weight of the implement to the drive wheels of the tractor with the three point hitch and for simple removal and replacement of the pivotal connection of the chassis with the pin joint.

With respect to claim 2, Zumbahlen discloses the connection element (including 88) being positioned between the additional soil cultivation implement and the chassis frame (see Fig. 1).

With respect to claim 3, Zumbahlen discloses the connection element (including 88) being a weight transmission coupler.

With respect to claim 4, Zumbahlen discloses the base frame (including 11, 12, 14, 16), the additional soil cultivation implement, the chassis frame (including 34) and the connection element (including 88) forming a quadruple link coupler (see Fig. 2 wherein links of 11, 12, 14, and 16 are coupled to form at least one quadrangle).

With respect to claim 5, Zumbahlen discloses the connection element having a bracket (including 88) connected to the additional soil cultivation implement (including 80) and a bracket (including 86) connected to the chassis frame (via 11), and wherein the two brackets are connected to one another by at least one connector (see Fig. 1).

With respect to claim 6, Zumbahlen discloses the at least one running wheel (32) being movable into a lowered position in contact with the ground and a raised position away from contacting the ground thereby raising the chassis away from the ground (the running wheel set forth as part of the chassis in claim 1, so when the running wheel is raised, at least that part of the chassis is raised).

With respect to claim 8, Zumbahlen discloses means (including 86) being provided to limit the mobility of the additional soil cultivation implement (including 80) that are adjustable in one or more working directions by external power (springs being adjustable).

With respect to claim 9, Zumbahlen discloses the chassis frame being a single arm (34).

With respect to claim 11, Zumbahlen discloses the additional soil cultivation implement (including 80) having several segments, whereby at least one crosspiece (of 78; see Fig. 2) is connected to the segments and the chassis (including 34), and the at least one crosspiece connects the segments of the additional soil cultivation implement and the chassis to each other at least indirectly.

With respect to claim 12, Cayton discloses an additional carrier vehicle (12), which is equipped with a lifting device, being connected to the soil cultivation implement.

With respect to claim 13, Zumbahlen discloses an apparatus comprising:
a soil cultivation implement having a base frame, the base frame having external longitudinal beams (external 11) and central longitudinal beams (central 11) connected to front and rear cross beams (12, 14),
first soil cultivation tools (40) fixed on the front and rear cross beams,
articulation points (at 82) on the external longitudinal beams near the rear cross beams,
rearward extending side arms (80) having front ends connected to the articulation points,
an additional soil cultivation implement (of 70) connected to the rearward extending side arms,
second soil cultivation tools (including 72) connected to the additional soil cultivation implement, wherein soil cultivation tools (40) are fixed on the cross beams (12, 14) in one or more rows positioned adjacent to one another, and wherein the additional soil cultivation implement (of 70) has an additional frame (see Fig. 1) connected with the side arms (80) connected to and rearward extending from the articulation points and rotatable and height adjustable with respect to base frame (including 11, 12, 14), and the additional frame being rotatable with respect to the base frame,
a chassis frame (including 34) connected to rear ends of the central longitudinal beams, the chassis frame having front and rear ends, the front end of the chassis frame being pivotally connected (via 30) to the rear ends of the central longitudinal beams,
at least one running wheel (32) connected to the rear end of the chassis frame,
a three point coupling (for 20A, 20B), and
connectors (including 86, 88) extending between the additional soil cultivation implement and the chassis frame.

Zumbahlen does not explicitly disclose a three point hitch coupling having lower coupling points and an upper coupling. Cayton discloses an apparatus comprising:
a soil cultivation implement having a base frame (including 34),
a chassis frame (including 46) connected to rear end of the base frame, the chassis frame having front and rear ends,
pin joints (at 48 and on 70) connecting the front end of the chassis frame to the rear end of the base frame,
at least one running wheel (11) connected to a rear end of the chassis frame,
a three point coupling (seen in Fig. 1) rigidly connected to the front of the base frame, the three point coupling having lower coupling points being configured for attaching to tractor towing bars (20), the three point coupling having an upper coupling extending upward from the base frame and a coupling point connected near an upper end of the upper coupling (for attaching to 24),
connectors (including 53) extending between additional soil cultivation implement structure (including rearmost 36) and the chassis frame,
whereby when the upper coupling point is pulled toward a tractor the base frame rotates upward around the lower coupling points, lifting soil cultivation tools (on forward 36s) from the ground, lifting the additional soil cultivation implement structure and moving the rearward end of the chassis frame and the at least one running wheel downward for partially supporting the soil cultivation implement on the running wheel (shown by broken lines in Fig. 1).

Zumbahlen and Cayton are analogous because they both disclose towed ground working implements having rear running wheels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Zumbahlen with the coupling means as taught by Cayton in order to transfer more of the weight of the implement to the drive wheels of the tractor with the three point hitch and for simple removal and replacement of the pivotal connection of the chassis with the pin joint.

With respect to claim 14, Cayton discloses rearward movement of the upper coupling point around the lower coupling points lowering the rear end of the base frame which lowers the additional soil cultivation implement and lowers the front end of the chassis frame, raising the rear of the chassis frame and the one running wheel above the ground (shown by full lines in Fig. 1), thereby adding weight and downward force of the chassis frame and the at least one running wheel to the additional soil cultivation implement structure.

With respect to claim 19, Cayton discloses soil cultivation implement connected to a lifting device of a towing vehicle (12). The above combination capable of being lifted by such a lifting device such that it lifts the frame and raises the articulation point, thereby raising a front of the chassis and lowering the running wheel to the ground and supporting a portion of the implement, without any device directly connected to the chassis for separately raising and lowering the chassis. Additionally, Zumbahlen shows the chassis (including 32, 34) without any device directly connected to the chassis for separately raising and lowering the chassis (38 and 39 being connected to 36 and not directly to 34). It is noted that claim 19 is directed towards an intended use of the soil cultivation implement with a lifting device of a towing vehicle, and that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cayton in view of Zumbahlen.

With respect to claim 15, Cayton discloses an apparatus comprising:
a soil cultivation implement having a base frame (including 34),
a coupling (seen in Fig. 1) connected to the front of the base frame,
the coupling having lower coupling points (for 20) and an upper coupling point (for 24) respectively configured for attachment to lower towing points (of 20) on a tractor and to an upper lifting point (of 24) of a tractor, and configured for raising a rear of the base frame when the upper coupling point is moved toward the tractor relative to the lower coupling points (seen in Fig. 1),
wherein the base frame, which along with other components, comprises cross beams (including 36) and central longitudinal beams (including 34), wherein the soil cultivation tools are fixed on the cross beams in one or more rows positioned adjacent to one another (see col. 2, lines 18-23),
pin joints (at 48 and on 70) connected (via 52) to the rear ends of the central beams of the base frame,
a chassis having a chassis frame (including 46) with a front connected to the pin joints (at 48) at a rear of the central longitudinal beams (see Fig. 2) and configured for raising the front of the chassis frame with the rear of the base frame, at least one running wheel (38) when connected to the rear of the chassis frame and configured for lowering the at least one running wheel to the ground when the front of the chassis frame is raised (shown by broken lines in Fig. 1) and for raising the at least one running wheel above the ground when the front of the chassis frame is lowered (shown by full lines in Fig. 1).

Cayton does not explicitly disclose external longitudinal beams and an additional soil cultivation implement carrying soil cultivation tools. Zumbahlen discloses an apparatus comprising:
a soil cultivation implement having a base frame (including 11, 12, 14) having a front and a rear,
wherein the base frame, which along with other components, comprises cross beams (12, 14) and external and central longitudinal beams (including 11), wherein soil cultivation tools (including 40) are fixed on the cross beams (12, 14) in one or more rows positioned adjacent to one another, and further comprising an additional soil cultivation implement (of 70) having an additional frame (see Fig. 1) with side arms (80) connected to articulation points (at 82), the additional frame being rotatable and height adjustable with respect to the base frame, and the side arms being fastened with the external longitudinal beams of the base frame (see col. 5, lines 57-68), and
the additional frame having a front and a rear and carrying rolling soil compaction cultivation tools (including 72).

Cayton and Zumbahlen are analogous because they both disclose towed ground working implements having rear running wheels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Cayton with the rolling tool means as taught by Zumbahlen in order to flatten the ground and obtain good results (as set forth by Zumbahlen in col. 3, lines 1-27).

With respect to claim 16, Cayton discloses additional soil cultivation implement structure (including rearmost 36) connected to the rear of the base frame and a connection (including 53) between the additional soil cultivation implement structure and the chassis frame. Cayton does not explicitly disclose pins connected to the rear of the base frame and an additional soil cultivation implement attached to the pins. Zumbahlen discloses pins (64) connected to the rear of a base frame (including 11, 14) and an additional soil cultivation implement (50) attached to the pins.

Cayton and Zumbahlen are analogous because they both disclose towed ground working implements having rear running wheels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the pin and additional soil cultivation implement means as taught by Zumbahlen in order to work the ground and allow floating of the tools.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cayton in view of Zumbahlen as applied to claim 15 above, and further in view of Meiners.

With respect to claim 17, Zumbahlen discloses the articulation points (at 82) being on the external longitudinal beams (11). However, neither Cayton nor Zumbahlen explicitly discloses the rear ends of the central beams extending rearward of the external beams. Meiners teaches a soil cultivation implement having a base frame which comprises cross beams (including 14, 16, 26, 28), external longitudinal beams (including 18, 20), and central longitudinal beams (including 22, 24); wherein the rear ends of the central longitudinal beams extend rearward of the external longitudinal beams (see Fig. 1).
Cayton, Zumbahlen, and Meiners are analogous because they all disclose towed ground working implements having rear running wheels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the extending beam means as taught by Meiners in order to provide greater clearance between rear running wheels and the tools.

With respect to claim 18, Cayton discloses no hydraulic or other actuator being directly connected to reposition the running wheel with respect to the base frame (80 is not directly connected to 34), and Zumbahlen discloses no hydraulic or other actuator being directly connected to reposition the running wheel with respect to the additional frame (38 and 39 are not directly connected to 80).


Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive.

With respect to Applicant's arguments regarding intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Applicant argues "Claim 1 distinguishes the invention from Meiners and Zumbahlen by pointing out inter alia that in the raised position of the soil cultivation implement (1) ... the at least one running wheel moves towards the ground. That is not the case in Meiner's or Zumbahlen." (See Remarks of 3/18/2021, labeled p. 10.)
Applicant's argument is unpersuasive because Meiners explicitly states: "Moreover when the platform 12 and attached implements are raised behind the tractor during transportation to and from fields, for example, the three-point hitch and the linkage through braces 48 and 50, and arms 60, 61, 62 and 63 to wheel 38 causes wheel 38 to be extended downwardly." (See Meiners, col. 5, lines 60-65.) Additionally, Zumbahlen explicitly shows the running wheel being moved towards the ground in the raised position (see Fig. 3).

Applicant argues: "Claim 13 also points out that the base frame rotates around lower coupling points when an upper coupling point is pulled towards a tractor lifting the articulation points and the rearward extending side arms and lifting the front end of the chassis and moving the rear end of the chassis and a running wheel downward, partially supporting the implement on the running wheel. That distinguishes the invention from a combination of Zumbahlen and Cayton." (See Remarks of 3/18/2021, labeled p. 10.)
Applicant's argument is unpersuasive because Cayton shows a base frame (including 34) capable of rotating around lower coupling points (for 20) when an upper coupling point (for 24) is pulled towards a tractor, lifting attached components and lifting the front end of the chassis and moving the rear end of the chassis and a running wheel (38) downward, partially supporting the implement on the running wheel (see Fig. 1).

Applicant argues: "Claim 15 and 16 distinguish the invention from Zumbahlen and Cayton by pointing out the upper coupling point and lower coupling points to a tractor and the articulation points (9) connecting side arms of the additional frame and pin joints connected to rear end of the central beams (20) and a chassis connected to the pin joints and configured for lowering a wheel to the ground when the front of the chassis is raised. That is not found in Zumbahlen or Cayton." (See Remarks of 3/18/2021, labeled p. 10.)
Applicant's argument is unpersuasive because Cayton explicitly teaches the upper coupling point (for 24) and lower coupling points (for 20) being connected to a tractor (12) and pin joints (at 48 and on 70) connected (via 52) to rear end of the central beams (including 34) and a chassis (including 46) connected to the pin joints (at 48), and lowering a wheel to the ground when the front of the chassis is raised (see Fig. 1), and Zumbahlen explicitly teaches the articulation points (at 82) connecting side arms (80) of an additional frame.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Ferber et al. (US 4,396,069) teaches a chassis (including 20 and rear 27) directly connected to a base frame (including 60 and front 24) and an additional soil cultivating implement (including 14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/JFM/6/17/21